Name: COMMISSION REGULATION (EC) No 74/97 of 17 January 1997 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: trade policy;  America;  cooperation policy;  processed agricultural produce;  Africa
 Date Published: nan

 No L 16/68 EN Official Journal of the European Communities 18 . 1 . 97 COMMISSION REGULATION (EC) No 74/97 of 17 January 1997 on the supply of milk products as food aid supply and the procedure to be followed to determine the resultant costs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, Whereas the abovementioned Regulation lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated milk powder to certain beneficiaries; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (2), as amended by Regulation (EEC) No 790/91 (3); whereas it is necessary to specify the time limits and conditions of HAS ADOPTED THIS REGULATION: Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 January 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 166, 5. 7. 1996, p. 1 . (2) OJ No L 204, 25 . 7 . 1987, p. 1 . (3 OJ No L 81 , 28 . 3 . 1991 , p. 108 . 18 . 1 . 97 EN Official Journal of the European Communities No L 16/69 ANNEX LOT A 1 . Operation No ('): 1113/95 2. Programme: 1995 3. Recipient (2): UNHCR (for the attention of Mme Seinet), case postale 2500, CH-1211 GenÃ ¨ve 2 dÃ ©pÃ ´t (tel . (41-22)739 81 37; telefax: 739 85 63) 4. Representative of the recipient: UNHCR Branch Office , Khartoum, tel .: (871 ) 175 42 72; fax : 175 42 73; telex : 22431 HCR SD 5. Place or country of destination (5): Sudan 6. Product to be mobilized: vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3)(6): see OJ No C 114, 29 . 4 . 1991 , p. 1 ( I.B. ( 1 )) 8 . Total quantity (tonnes): 110 9. Number of lots: 1 10 . Packaging and marking Q: see OJ No C 267, 13 . 9 . 1996, p. 1 (6.3 A and B.l ) see OJ No C 114, 29 . 4. 1991 , p. 1 ( I.B.(3)) Language to be used for the marking: English supplementary markings: 'Expiry date . . .' 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder, and the incorporation of vitamins , must be carried out after the award of the tender 12. Stage of supply: free at port of landing  landed 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing: Port Sudan 16. Address of the warehouse and, if appropriate, port of landing:  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 10 to 23 . 3 . 1997 18 . Deadline for the supply: 27. 4. 1997 19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 3 . 2. 1997 ( 12 noon (Brussels time)) 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : ( 12 noon (Brussels time)) 17 . 2 . 1997 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 24. 3 to 6. 4 . 1997 (c) deadline for the supply: 11 . 5 . 1997 22. Amount of tendering security: ECU 20 per tonne 23. Amount of delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire , Attn . Mr T. Vestergaard, BÃ ¢timent Loi 130 , bureau 7/46, Rue de la Loi/Wetstraat 200, B- 1 049 Brussels , telex : 25670 AGREC B; fax (32-2) 296 70 03 / 296 70 04 (exclusively) 25 . Refund payable on application by the successful tenderer (4): refund applicable on 13 . 1 . 1997, fixed by Commission Regulation (EC) No 2504/96 (OJ No L 338 , 28 . 12 . 1996, p. 77) No L 16/70 TEN Official Journal of the European Communities 18 . 1 . 97 LOT B 1 . Operation No ('): 1237/95 (Bl ); 1238/95 (B2) 2. Programme: 1995 3 . Recipient (2): Euronaid, Postbus 12, NL-2501 , CA Den Haag, Nederland (tel .: (31 70)33 05 757; fax : 36 41 701 ; telex: 30960 EURON NL) 4. Representative of the recipient (9): to be designated by the recipient 5. Place or country of destination : Cuba 6. Product to be mobilized: whole milk powder 7 . Characteristics and quality of the goods (3) (6): see OJ No C 114, 29 . 4 . 1991 , p. 1 (under I.C.(l )) 8 . Total quantity: 195 tonnes 9 . Number of lots : 1 in 2 parts (Bl : 90 tonnes ; B2: 105 tonnes) 10 . Packaging and marking Q (8): see OJ No C 267, 13 . 9 . 1996, p. 1 (6.3 A and B.2) see OJ No C 114, 29 . 4. 1991 , p. 1 ( I.C. 3 Language to be used for the marking: Spanish 11 . Method of mobilization : the Community market The whole milk powder must be manufactured after the award of the tender 12. Stage of supply: free at port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient:  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment: 24. 2  16 . 3 . 1997 18 . Deadline for the supply:  19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 3 . 2 . 1997 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 12 noon (Brussels time) on 17. 2. 1997 (b) period for making the goods available at the port of shipment: 10 to 30. 3 . 1997 (c) deadline for the supply:  22. Amount of tendering security: ECU 20 per tonne 23 . Amount of delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire , Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200 , B - 1 049 Brussels Telex: 25670 AGREC B; fax : (32 2)296 70 03 / 296 70 04 (exclusively) 25 . Refund payable on application by the successful tenderer (4): refund applicable on 13. 1 . 1997, fixed by Commission Regulation (EC) No 2504/96 (OJ No L 338 , 28 . 12 . 1996, p. 77) 18 . 1 . 97 EN Official Journal of the European Communities No L 16/71 Notes: (') The operation number should be mentioned in all correspondence . (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation , in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1.5. 1993, p. 106), as last amended by Regulation (EC) No 1482/96 (OJ No L 188 , 27 . 7. 1996, p. 22), shall not apply to this amount. (5) Commission delegation to be contacted by the successful tenderer: OJ No C 1 14, 29 . 4 . 1991 , p. 33 . (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate,  lot B : veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 1 2 months prior to the processing, The veterinary certificate must state the temperature and duration of the pasteurization , the tempera ­ ture and duration in the spray-drying tower and the expiry date for consumption . Q Notwithstanding OJ No C 114, point I. B.3 (c) or I.C.3 (c) is replaced by the following: ' the words "Euro ­ pean Community"'. (8) Shipment to take place in 20-foot containers, condition FCL/FCL each containing 15 tonnes net. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs , including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (Sysko locktainer 1 80 seal ), number of which to be provided to the beneficiary's forwarder. (9) The supplier should send a duplicate of the original invoice to: Willis Corroon Scheuer, Postbus 1315, NL-1000 BH Amsterdam.